       Case 2:20-cv-00466-KWR-SMV Document 25 Filed 08/18/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

JOSUE ISAAC RODAS GODINEZ,

        Petitioner,

v.                                                                            No. 20-cv-0466 KWR/SMV

U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,
COREY PRICE, MATTHEW T. ALBENCE,
CHAD WOLF, WILLIAM BARR,
U.S. DEPARTMENT OF JUSTICE,
JOHN F. BASH, and DORA OROZCO,

        Respondents.1

                            ORDER SETTING BRIEFING SCHEDULE

        THIS MATTER has been referred to the undersigned to recommend an ultimate disposition

of the case. [Doc. 23]. To that end, IT IS HEREBY ORDERED that:

        (1)      Petitioner must file a brief in chief no later than September 16, 2020;

        (2)      Respondents must file a Response no later than October 14, 2020; and

        (3)      Petitioner may file a Reply no later than October 28, 2020.

        IT IS SO ORDERED.


                                                            ____________________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




1
 Although Petitioner named John F. Bash as a Respondent in his original Class Action Complaint and Petition for
Writ of Habeas Corpus, [Doc. 3], Petitioner’s First Amended Petition for Writ of Habeas Corpus, filed on May 21,
2020, omitted John F. Bash as a Respondent. [Doc. 13].
